Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 11, 2013

                                      No. 04-13-00793-CV

                           BHOTAN VALLEY INVESTORS LLC,
                                     Appellant

                                                 v.

                                LEM 2Q LLC and LEM 2P LLC,
                                        Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-05732
                     Honorable Barbara Hanson Nellermoe, Judge Presiding

                                             ORDER

        In accordance with this court’s opinion of this date, appellant’s petition for permission to
appeal is DENIED, and this appeal is DISMISSED. Costs of the appeal are taxed against appellant.

       It is so ORDERED on December 11, 2013.


                                                  _____________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2013.

                                                  _____________________________
                                                  Keith E. Hottle, Clerk